Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 05/11/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Claim Objections
Claims 16-17 are objected to because of the following informalities:  
The phrase, ”exposed from” is not grammatically correct. The phrase, “exposed by” or “exposed to” are suggested as possible. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “wherein a portion of the seed layer protrudes out of the top surface of the conductive pillar”, as recited in claim 8, is unclear with regard to what is being described. In particular, one would ordinarily suppose that when something “protrudes out of” the top surface of another thing, an opening has been formed in said surface in order to do so.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a1) as being anticipated by Pagaila et al. (US 20140327145 A9, hereinafter, Pagalla et al.,).

    PNG
    media_image1.png
    314
    719
    media_image1.png
    Greyscale

Pagaila et al. teaches in Fig. 9, An electronic device package, comprising an encapsulated electronic component, comprising: 
a redistribution layer(RDL); and 
an encapsulation layer (194) including a first surface, and a second surface opposite to the first surface, wherein the first surface is closer to the RDL than the second surface is; and 
a circuit substrate (166) disposed on the second surface of the encapsulation layer, wherein a width of the circuit substrate is smaller than a width of the encapsulated electronic component.
Claim Rejections - 35 USC § 102
Claims 1-2, 10-12, 15-16, 18, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (US 10658333 B2, hereinafter, Chen et al.”).

    PNG
    media_image2.png
    515
    804
    media_image2.png
    Greyscale

Chen et al., shows in, e.g., Figs 7- 9 an electronic device package, comprising an encapsulated electronic component, comprising: 
a redistribution layer (RDL) (114); and 
an encapsulation layer (110’) including a first surface and a second surface opposite to the first surface, wherein the first surface is closer to the RDL (114) than the second surface is; 
a substrate (210) disposed on the second surface of the encapsulation layer; 
a conductor (118) disposed between the substrate and the encapsulated electronic component, and electrically connecting the substrate to the encapsulated electronic component; and 
a buffer layer (104B in Figs. 7-9) (see col. 2, line 44 to col. 3, line 3, e.g.,) disposed between the substrate and the encapsulated electronic component and around the conductor (118).
Regarding claim 2, the limitation therein, “The electronic device package according to claim 1, wherein the buffer layer is disposed between the encapsulation layer and the conductor” is met by e.g., Fig. 8.
Regarding claim 10, the limitation therein, “The electronic device package according to claim 1, wherein an edge of the buffer layer is substantially coplanar with an edge of the encapsulated electronic component” is met by Fig. 8 or 9.
Regarding claim 11, the limitation therein, “The electronic device package according to claim 10, wherein a width of the substrate is smaller than a width of the encapsulated electronic component” is met by Fig. 9.
Regarding claim 12, the limitation therein, “The electronic device package according to claim 11, further comprising an underfill layer disposed between the buffer layer and the substrate” is met by Fig. 9 and col. 9, line 9 which shows an underfill layer (270) disposed between the buffer layer 104B (see Fig. 8) and the substrate.
Regarding claim 15, the limitation therein, “An electronic device package, comprising an encapsulated electronic component, comprising: 
a redistribution layer(RDL); and 
an encapsulation layer including a first surface, and a second surface opposite to the first surface, wherein the first surface is closer to the RDL than the second surface is; and 
a circuit substrate disposed on the second surface of the encapsulation layer, wherein a width of the circuit substrate is smaller than a width of the encapsulated electronic component” is met by Chen’s  Fig. 9.
Regarding claim 16, the limitation therein, “The electronic device package according to claim 15, wherein the encapsulated electronic component comprises a semiconductor die, and a back surface of the semiconductor die” is met by Fig. 9 which shows a semiconductor die (106 A)  is exposed from the second surface of the encapsulation layer.

    PNG
    media_image3.png
    311
    438
    media_image3.png
    Greyscale

	Regarding claim 18, Chen et al. teaches A method of manufacturing an electronic device package, comprising: 
reconstructing first dies on a carrier and encapsulating the first dies to form an encapsulated wafer (see Chen’s Fig. 6);
forming a redistribution layer(RDL) (114) on a first surface of the encapsulated wafer (see Fig. 7); and bonding a circuit layer (210) on a second surface, which is opposite to the first surface, of the encapsulated wafer; and bonding a second die (220) on the circuit layer.
Regarding claim 20, the limitation therein, “The method according to claim 18, wherein the first dies are reconstructed on the carrier with die attach films(DAFs), and the method further comprises releasing the carrier from the encapsulated wafer and removing the DAFs from the encapsulated wafer prior to bonding the circuit layer on the second surface of the encapsulated wafer” is met by Figs. 5-9.
	 
Allowable Subject Matter
Claims 3-7, 9, 13-14, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image4.png
    491
    518
    media_image4.png
    Greyscale

Regarding claim 3, Chen et al., shows in Fig. 9,  the buffer layer (104B) includes a first opening for the conductor electrically connecting the encapsulated electronic component, and the first opening has a first aperture having a first width, and a second aperture having a second width, the first aperture is closer to the substrate than the second aperture is, but fail to teach/show that the second width (II) is larger than the first width (I).
Regarding claim 9, 13 and 14, Chen et al. further teaches/shows a semiconductor die (106A), the semiconductor die includes a plurality of electric terminals (106a-2), but fails to teach/show surfaces of the electrical terminals are substantially coplanar with the first surface of the encapsulation layer (110’). Chen et al. further fails to teach, for example, wherein a line width/spacing (L/S) of a circuit layer of the substrate is larger than an L/S of a circuit layer of the RDL; and the RDL comprises an electroplated copper circuit layer set forth in claims 13 and 14.
Regarding claim 17, Chen et al., further teaches comprising an underfill layer (270) 
between the second surface of the encapsulation layer and the circuit substrate, but fails to teach wherein the underfill layer is in contact with the back surface of the semiconductor die.
	Chen et al. further teaches A method of manufacturing an electronic device package, comprising: reconstructing first dies on a carrier, and encapsulating the first dies to form an encapsulated wafer; forming a redistribution layer(RDL) on a first surface of the encapsulated wafer; and bonding a circuit layer on a second surface, which is opposite to the first surface, of the encapsulated wafer; and bonding a second die on the circuit layer.
	Regarding claim 19, Chen et al. fails to teach forming a buffer layer (104B) on the carrier (102) prior to reconstructing the first dies (106A) on the carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816